976 So. 2d 1191 (2008)
Marcus L. COUNTS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D07-4215.
District Court of Appeal of Florida, Fifth District.
March 20, 2008.
Marcus L. Counts, Carrabelle, pro se.
Bill McCollum, Attorney General, Tallahassee and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petitioner, Marcus L. Counts, seeks a belated appeal, stating that he requested an appeal immediately after sentencing but no appeal was ever filed. Florida Rule of Appellate Procedure 9.141(c)(3)(F) requires the petitioner to assert the specific facts that constitute a basis for entitlement to belated appeal. The instant petition for belated appeal does not contain an oath that the statements are true. Therefore, the petition is dismissed without prejudice for refiling with a proper oath. See Fuller v. State, 873 So. 2d 1287 (Fla. 5th DCA 2004).
DISMISSED.
GRIFFIN, SAWAYA and ORFINGER, JJ., concur.